Citation Nr: 1039269	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  09-13 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1969 to September 1970.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2008 rating 
decision by the Boise, Idaho Department of Veterans Affairs (VA) 
Regional Office (RO).  It was previously before the Board in June 
2010, when it was remanded to afford the Veteran a 
Videoconference hearing.  In September 2010, a videoconference 
hearing was held before the undersigned; a transcript of the 
hearing is associated with the Veteran's claims file.  

Although the RO implicitly reopened the Veteran's claim by 
deciding the issue on its merits in an April 2009 statement of 
the case, the question of whether new and material evidence has 
been received to reopen the claim must be addressed in the first 
instance by the Board because that issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it on a 
de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that 
no such evidence has been offered, that is where the analysis 
must end; hence, what the RO may have determined in this regard 
is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has 
characterized the claim accordingly.  

The matter of entitlement to service connection for a low 
back disability on de novo review is being REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action on his 
part is required.  


FINDINGS OF FACT

1.  An unappealed December 1992 rating decision denied service 
connection for a low back disability on the basis that the 
Veteran's low back complaints during service were acute and 
resolved (and essentially that any current low back disability 
would be unrelated to service).  

2.  Evidence received since the December 1992 rating decision 
includes an August 2008 private medical opinion essentially to 
the effect that the Veteran has a low back disability that was 
aggravated during service; relates to the unestablished facts 
necessary to substantiate the claim of service connection for a 
low back disability; and raises a reasonable possibility of 
substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received and the claim of 
service connection for a low back disability may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Inasmuch as this decision grants in full the portion of 
the claim that is addressed, there is no reason to belabor the 
impact of the VCAA on this matter as any notice error or duty to 
assist omission is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

An unappealed December 1992 rating decision denied the Veteran's 
claim of service connection for a low back disability essentially 
on the basis that his complaints of low back pain during service 
were acute and resolved (and, in essence, that any current low 
back disability would be unrelated to service).  That decision is 
final based on the evidence of record at the time.  38 U.S.C.A. 
§ 7105.  

Generally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered.  38 U.S.C.A. § 7105.  However, a claim on which there 
is a final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted 
to agency decision makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is to be presumed.  
Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. 
Principi, 3 Vet. App. 510 (1992).  Regarding materiality, the 
United States Court of Appeals for Veterans Claims (Court) has 
held that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to each 
essential element that was a specified basis for the last final 
disallowance of the claim.  Evans v. Brown, 9 Vet. App. 273 
(1996).  

Pertinent evidence of record at the time of the December 1992 
rating decision included the Veteran's service treatment records 
(STRs) which show an enlistment physical examination noting pre-
existing back and neck trouble, multiple complaints of low back 
pain since a motorcycle accident (in approximately 1967), and a 
diagnosis of possible lumbar strain.  

Evidence received since the December 1992 rating decision 
includes: VA and private treatment records showing ongoing 
treatment for back pain; a report of a September 2007 VA 
examination (for upper back disability) that noted a diagnosis of 
lumbar spine disc disease with radiculitis; a September 2007 
letter from Dr. M. R. M. noting that an August 2007 lumbar spine 
MRI found disc herniation at L4-L5 that could possibly represent 
a sequel of a motor vehicle accident in January 2007, and 
including an opinion that the "[u]nderlying spondylitic changes 
are consistent with preexisting early degenerative arthritis of 
the lumbar spine."; an August 2008 letter from Dr. M. R. M. 
stating that the Veteran experienced definite clinical injury to 
his lumbar spine during active service, and opining that his 
"historical and medical record review confirms that he did have 
evidence of a previous low back condition that was made worse 
during his military service."; and a report of a March 2009 VA 
examination that produced a diagnosis of lumbar degenerative 
arthritis, degenerative disc disease (congenital), and spinal 
stenosis, and an opinion that it was less likely than not the 
Veteran's pre-existing back disability was permanently aggravated 
during active duty.  

As the December 1992 rating decision denied service connection 
for a low back disability on the basis that low back complaints 
during service were acute and resolved and that current low back 
disability would be unrelated, for additional evidence received 
to be new and material in this matter, it must be evidence not of 
record in December 1992 that addresses these bases for denial.  
As the additional evidence received since December 1992 includes 
a private medical opinion that the Veteran has a service- pre-
existing low back disability that increased in severity during 
his military service, it relates to the unestablished facts 
necessary to substantiate the claim of service connection for a 
low back disability, and raises a reasonable possibility that the 
claim will be substantiated.  Accordingly, the additional 
evidence received is both new and material, and the claim of 
service connection for a low back disability may be reopened.  

ORDER

The appeal to reopen a claim of service connection for a low back 
disability is granted.  


REMAND

The Board notes at the outset that on January 1969 service 
enlistment examination there was no notation of low back 
complaints, findings, or diagnosis of disability. His spine was 
normal on clinical evaluation.  Consequently, he is entitled to a 
presumption of soundness on entry in service with respect to low 
back disability (rebuttable only by clear and unmistakable 
evidence of pre-existence, and of non-aggravation).  A complete 
record of the history of any current disability is necessary to 
address any questions regarding incurrence/aggravation of such 
disability during service.  

On review of the record, the Board found that pertinent evidence 
appears to be outstanding.  Specifically, VA treatment records 
note that the Veteran was receiving Social Security 
Administration (SSA) disability benefits; the disability that was 
the basis for the award was unidentified.  Based on the available 
record, the Board is unable to conclude that SSA records would 
not potentially be relevant in the matter at hand.  As VA has 
"actual notice" that such records may exist, they must be 
secured.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 
(1992); see also Golz v. Shinseki, 590 F. 3d 1317, 1323 (Fed. 
Cir. 2010).  

In addition, at the September 2010 Videoconference hearing, the 
Veteran testified that soon after his separation from service  he 
received treatment for his back from various chiropractors.  The 
record also shows that he was involved in a motor vehicle 
accident in January 2007.  Notably, the earliest record of 
treatment for back disability following the January accident is 
dated in August 2007 (and as it shows a diagnostic study was 
conducted on referral from a private provider, indicating that 
there are earlier unidentified treatment records outstanding).  
Records of all postservice back treatment must be secured for the 
record for a complete picture of the Veteran's back disability 
for which service connection is sought.  The Veteran's co-
operation will be necessary to identify/secure any outstanding 
records of private treatment,

The Veteran is advised that a governing regulation 
provides that where evidence (to include identifying  
information and releases for private records) requested in 
connection with a reopened claim is not received within a 
year of the request, the claim is to be considered 
abandoned.  38 C.F.R. § 3.158(a).  

Accordingly, the case is REMANDED for the following action:
1.  The RO should ask the Veteran to identify 
the providers of all treatment and/or 
evaluation he has received for his low back 
disability since his discharge from service 
(listing all providers in chronological order 
with dates/approximate dates of treatment), 
and any releases needed to secure records of 
any private evaluation and/or treatment.  Of 
particular interest are records/releases 
from: any chiropractors he saw soon after 
discharge from service, from  L. J., D.C. (a 
referring chiropractor identified in the 
report of an August 2007 lumbar spine MRI), 
and complete clinical records of any and all 
treatment he received following his motor 
vehicle accident in apparently January 2007.  
If he received any related insurance or 
Workman's Compensation awards (i.e., for back 
injury), such should also be identified (and 
releases provided).  The RO should obtain for 
the record copies of the complete clinical 
records of all such awards, evaluation, and 
treatment from the identified sources.  If 
any records sought by the RO from a provider 
identified by the Veteran are not received 
upon the RO's request, he should be so 
advised, and reminded that ultimately it is 
his responsibility to ensure that such 
records are received.  The RO should arrange 
for any further development suggested by any 
records obtained (if they identify any 
additional treatment- providers, records from 
such providers must be secured).  

2.  The RO should secure from SSA copies of 
the SSA decision awarding the Veteran SSA 
disability benefits and the medical records 
upon which such award was made.  If such 
records are unavailable because they have 
been lost or destroyed, it must be so 
certified for the record (with explanation 
for unavailability) any.  
3.  After the development sought above is 
completed (and only if the Veteran has 
complied with requests for identifying 
information/records releases) the RO should 
arrange for the Veteran to be examined by an 
orthopedist to determine the nature and 
likely etiology of his current low back 
disability(ies).  The Veteran's claims file 
(to include this remand) must be reviewed by 
the examiner in conjunction with the 
examination.  Any indicated tests or 
diagnostic studies should be performed.  
Following examination of the Veteran, and 
review of his claims file, the examiner 
should provide an opinion responding  to the 
following:  

(a)	Please identify (by medical 
diagnosis) the Veteran's current low 
back disability(ies).  

(b)	As to each low back disability 
entity diagnosed, please indicate 
whether there is any factual evidence 
in the record that renders it 
undebatable from a medical standpoint 
that such disability pre-existed the 
Veteran's active duty service?  
Please identify any such evidence.

(c)	  If it is determined that 
there is factual evidence rendering 
it undebatable that a low back 
disability pre-existed service, 
please opine further whether there is 
any factual evidence in the record 
that renders it undebatable from a 
medical standpoint that such 
disability was not aggravated during 
service (i.e., that it did not 
increase in severity during service, 
or that any increase was due to 
natural progression)?  Please 
identify any such evidence.  
(d)	 With respect to each low back 
disability entity diagnosed, please 
offer an opinion as to whether it is 
at least as likely as not (a 50 
percent or greater probability) that 
such is related to the Veteran's 
service (was incurred therein), or 
whether it is more likely (better 
than 50 percent probability) related 
to an intercurrent postservice cause.  

The examiner must explain the rationale for 
all opinions offered, with citation to 
supporting clinical data, and comment on the 
August 2008 letter with opinion from Dr. 
M.R.M..  

4.  The RO must ensure that all development 
sought is completed in full.  Then the RO 
should readjudicate this claim (under 
38 C.F.R. § 3.158(a) if the Veteran does 
not co-operate with the requests for 
identifying information and releases, and 
only after he has had the full year 
after the request to respond).  If it 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to respond.  
The case should then be returned to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


